c:::==:::::_ -- -
              ..       .     . . \D'l4to-413-\(p'J~tL\LP-473-rr_                   ·       _ - ·.
     ~.~ ~""'                    .. .         'K . . .        ~~ cotM} o,:£('~ ~~~
                                              x·
                                              ((.
                                                                    ~~~~~


               .
                   ~~· ~ b:~
                   (             .        .
                                                    .
                                                    41_ k.,._
                                                         .
                                                                        ~ (CJy
                                                                           -




                            ··bt·~·~··                       .·
      ~ ~ ~~ '"'{-.M_' ' '&~ ~;                         ..                . .• .


     .L4" ~ ~~ f~ ~~ ~~' ~~J ·~. euu,\ 4~
     ·~~ +w: ~~-to·~.~~~~ K---- ..
      ~ z.~~ o.J(e~~ ~ ~ rtt*~ . .J ().JM .
      ~ ~ ~ ;u g;_wts ~~c\ vJ/ovf ~ _DrJli ··~ ~;,_. ~
      ~ ,1-73-l~ ~ wR_ 4~o-4?3- l~ a,j -~~ ~ ~c- ~ ~~~~
      ~h~ ~'&kllt._ ~~.                                                                I



                           .·.       I-                                   .·.
.. ·~ f.:J ·~ O;FJl ~~~H ~l;i ,+- ~OA ~ ~
    .· .. !l~ ~·. ~.. Oct t1'f7-"~zol'\ o.... ~ .~ uwJ., fu
      . S.~·~ -h,          ·t  ~~ /~»~.w~~~ .-                                                    -~
     f._ f.·~!{·
              . ~ . t ~f L ·r'f ~f_· t:f} ~ [~ t·
         ~'1 .
         E.    N'~ ~- if  t                                                       ~                                    ~ r .. r
                            r . _._                     ~ · ~n~ {
                                                                       s ' . .~· ~ ·                 o ~ -~ ·
       U\       .                                  '        l./""' •                  c
                    ·                                                     6                    ,:S.                      57/      ·
                                                        ~t ~

                             9
                                          d)....



                                          o
                                                        ~»           ._
                                                                  1:_ .?f ~ .--(P ~ ~ ~        -~ ....,~ t
                                                       . . -f.-:s ;· . ~ ~ . . L ~ . A" ~ . ~!I ... . g e .
                                                                                                                  J,     \._./

                                                                                                                                 --r-       JY)




                        J~                ~-- _· ~bt.Jl$ ~J\ - _& f r (/) ~- ~--,~~
                                                    ~ ~ r ij .~;  -- r ' ~ .
                        -- o!'        .

                                           · /r r-r. - 1
                                           i
                                                                 ~
                                                                     -~
                                                                          c:A       I
                                                                                             -~
                                                                                             ·grj
                                                                                               .
                                                                                                    ~-· .~ rt
                                                                                                    ~
                                                                                                    . t.  ~   '
                                                                                                                  '"¥·
                                                                                                                         Q
                                                                                                                         _.P



              M~ L; -· . _-~·iii_ tJ ~                                                              t ~r Lf ~ ~·-~-~~
              ~ -£"r .       ~ ~ ~ ~ t ±:..                                                           ~ ~{J u 4
                                                                                        &-


            . ~lf f ~ .. . . :t~ ?--1 J.:-Je~          - i, ~             ~             r;   l~--
                                                                                                    c;
                                                                                                    0

                                                                                                          l~ ~
                                                                                                                  L
                                                                                                                         ~
                                                                                                                                  ,
                                                                                                                             § . ,.
                                                                                                                                        0

                                                                                                                                                  .
                                                                                                                                                      D "
                                                                                                                                                      , .
            .. --..='i; .;:·. ·.                       ,. J "             h t- g:                         ;: .           '1-      .               .   t [t
                    .
                        .    ' '                            ~
                                                           "'-:---
                                                                                l




/·
-X--~(eu_~~ 0tJ ~nJ ~~ 1~
  hsc~ ~ .1J~~
         .--~
               ~            .




~~~cb~~
~~~ -k ~ tl. t~   T,.ccf   5~. I
                                J
                                j
                                ::
                                                        1.




                 Law Office of£y~ette (Briggs
                                         P.O. (}3o:c 46 I .
                                    Jfitcficoc~ 'IX 775 I
                                                          63
7917Jfwy #6                                                               Office 409-986-6565
L6riggsfaw@verizon. net                                                   Pa:c 409-986-9189
                                                         I
                                      Jiugust 12, 2014
                                                             i



Ronney Earl Williams
so# 161744
                                                             '
                                                             '
                                                             '

                                                                                                --
Brazoria County Jail
3602 County Road 45
                                                                             '·.-'
Angleton, Texas 77515

Re: Charges Man/De: CS

Pear Mr Williams
                                                                 I
I have been appointed to represent you in Brazoria Cqunty for the charges referenced
above.
                                                                 ;,


I will secure as soon as possible more information on !your case, the charges involved,
and will review your file.                            ;

I cannot discuss the details of yo·ur case with anyone ~ut you. To do otherwise would
violate the attorney client privilege. In the meantime, tlo not give any statements or
information on your case to anyone.                     :

Please be reminded that your telephone calls and ~isitations can and will be
recorded.                                         I                   !


I will be in touch with you soon.




LB/tak
                                            NO. 74312

STATE OF TEXAS                                    §      IN THE DISTRICT COURT
                                                  §
vs.                                               §      412 JUDICIAL DISTRICT
                                                  §
RONNY EARL WIILLIAMS                              §      BRAZORIA COUNTY, TEXAS


         MOTION TO RELEASE DEFENDANT AND SET REASONABLE BAIL

TO THE HONORABLE JUDGE OF SAID COURT:

       Now comes Ronny Earl Wlilliams, Defendant in the· above c::~ptioned cause, 111bves the

Court to set a reasonable bond, and in support of this Motion would show the following:

       1.      Defendant was arrested on or 08-07-2014, and is presently confined m the

BRAZORIA County Jail by virtue of the complaint filed in the above cause now pending in the

ANGLETON, Texas charging him with MAN /DEL CS PG 1>=40 <2000. As of the date of

filing of this Motion, the case has not been indicted.

       2.      Bail is presently set at $75000.00.

       3.      Defendant could make bail in the amount of $5000 OR LOWER, which amount is

reasonable to secure Defendant's presence in court.

       4.      Defendant has been held under bail of $75000.00 since the date of his arrest.

Unless bail is set in a reasonable amount, he will be forced to remain in jail pending disposition

of this case. The State has not been ready for trial during this period.

       WHEREFORE, PREMISES CONSIDERED, Defendant prays that the bail be reduced

to $15000 OR LOWER, or some other amount that the Court determines is reasonable, and that

Defendant be released from custody upon satisfaction of said bail.
                                            Respectfully submitted,

                                            LAW OFFICE OF LYNETTE BRIGGS
                                            PO BOX46
                                            HITCHCOCK, Tx 77563
                                            Tel: (409) 9,86-6565
                                            Fax: (409) 986-9189



                                            By:.·~
                                                LYNE}TE BJ3-IGG~
                                                Stat;J~a~p4.Qz11 09
                                                 b:r-iggsl~verizon.net        _
                                                Ntorney for' Roriny EarlWiilliams
                                                               •




                                CERTIFICATE OF SERVICE

       This is to certify that on 11-20-2014,   201~,   a true and correct copy of the above and

foregoing document was served on the District Attorney's Office, Brazoria County, , by facsimile

transmission to 979-864-1525.




                                 ORDER FOR A SETTING

       On   --l-/_l/_--~)~0_-..:_/_lf.!______ , 2014, the Defendant filed   a Motion to Release

and Set Reasonable Bail. The Court finds that the party is entitled to a hearing on this matter,
                                                                               }   ()   ·"'   •   -   A   /1   A   It   ll ll   1   17
                                                                                    Vv_Vf'-JU(_,.../
and it is THEREFORE ORDERED that a hearing on this motion is set for_.:_~----==-==-'-

at     Ylh~.                                                                                                        c)Oit/
                    \

Signed on _ _ _ _ _ _ _ _ _ _ _ __